Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the appeal brief filed 6/21/22.
	Claims 1-12 are pending.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments in the appeal brief, and in particular, the arguments (A) and (B) on pages 10-19 of the appeal brief, are deemed persuasive.  With regard to appellant’s argument (A), the argument that none of the cited references teach the limitation “the decoding performance of the radio terminal including one or more parameters selected from a group of parameters consisting of an index value, a code rate, and a maximum decoder throughput” as recited in each independent claim is particularly convincing.  
Hence, the prior art of record does not teach or suggest the claim limitations “the decoding performance of the radio terminal including one or more parameters selected from a group of parameters consisting of an index value, a code rate, and a maximum decoder throughput” in combination with “receiving a re-transmission configuration based on the information regarding decoding performance of the radio terminal, from the radio base station in a physical downlink control channel (PDCCH), after transmission of the re-transmission request” as recited in claim 1 and similarly recited in independent claims 5 and 9.  
Uchino is considered the closest prior art of record.  It teaches (see, e.g., Fig. 14) that a terminal transmits its terminal capability to a eNB (base station), and the base station transmits certain setting values of a HARQ task which the UE uses to update its HARQ setting.  Data is then transmitted from the base station to the terminal and if there’s an error with the received data, a re-transmission request is transmitted by the terminal to the base station.  The base station then re-transmits the same data to the terminal.  However, Uchino does not teach or suggest the claim limitations identified above, and none of the remaining cited art (alone or in combination) adequately remedies its deficiencies.  Accordingly, the claims, when viewed as a whole, are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/IVAN O LATORRE/Primary Examiner, Art Unit 2414